Case 4:18-cv-00247-ALM Document 205 Filed 08/19/20 Page 1 of 4 PageID #: 4561



                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION

 JASON LEE VAN DYKE                      §
     Plaintiff                           §
                                         §
 v.                                      §          Case No. 4:18cv247
                                         §
 THOMAS CHRISTOPHER RETZLAFF §
 a/k/a Dean Anderson d/b/a BV Files, Via §
 View Files L.L.C., and ViaView Files    §
       Defendant                         §


  PLAINTIFF’S REPLY TO DEFENDANT’S RESPONSE TO SANCTIONS MOTION

      Plaintiff, Jason Lee Van Dyke, files this reply to the response filed by Defendant to his

 motion for sanctions. ECF 202.

          I.   DISOBEDIENCE TO THIS COURT’S SCHEDULING ORDER

 1.   Plaintiff does not now, nor has he ever, sought sanctions for discovery abuse committed

      by Defendant in any case other than this one.

 2.   The nature of Plaintiff’s motion is remarkable simple: Defendant, and only Defendant,

      utilized his right to discovery in one case for the purpose of obtaining discovery that

      had been prohibited to him in another.

 3.   On May 30, 2020, Defendant asked Plaintiff to product James McGibney for a

      deposition in a case pending before the 431st District Court in and for Denton

      County, Texas. Plaintiff declined to do so because (a) McGibney is not a

      witness controlled by Plaintiff; and (b) the deposition would have occurred

      outside the applicable discovery period in that case.

 4.   The following week spurned the start of a chain of events across multiple courts

      in which Defendant has repeatedly attempted to procure Mr. McGibney’s deposition in



RESPONSE TO 12(b)(6) MOTION                                                    Page 1 of 4
Case 4:18-cv-00247-ALM Document 205 Filed 08/19/20 Page 2 of 4 PageID #: 4562



      this case and compel him to produce documents relevant to the Denton County case. A

      total of three subpoenas were issued in the weeks that followed until, eventually, Mr.

      McGibney appeared in this case on his own occurred and moved to quash the

      subpoena. The United States of America appeared, and requested the same relief,

      shortly thereafter.

 5.   The Court declined to rule on the motions to quash and made a finding that they should

      be considered by the U.S. District Court for the Western District of Texas. ECF 185.

      Mr. McGibney refiled his motion to quash in the Western District of Texas. Although

      he was represented by counsel in this case, Defendant subsequently made a pro se

      appearance in the Western District of Texas and utilized that case as a means to cause a

      subpoena to be issued for non-party GoDaddy.com L.L.C. This action was taken after

      the discovery period in this case expired pursuant to the scheduling order of this Court.

      ECF 117. The GoDaddy.com L.L.C. subpoena was quashed by U.S. Magistrate Judge

      Mark Lane on July 1, 2020.

 6.   Ultimately, the discovery period in the Denton County case was re-opened the day after

      Plaintiff filed his sanctions motion. Defendant then attempted to secure Mr.

      McGibney’s deposition in that case, as well as the same discovery from GoDaddy.com

      that was quashed by Magistrate Judge Lane’s order. Similar motions to quash were

      filed in Denton County and, on July 13, 2020, the Honorable Jonathan Bailey entered

      an order quashing the subpoena and entering a protective order for the benefit of both

      Mr. McGibney and GoDaddy.com L.L.C. A copy of that order is attached hereto as

      Exhibit “1” and incorporated by reference herein.

 7.   It has now come to Plaintiff’s attention that yet another subpoena, seeking the same



REPLY TO RESPONSE                                                             Page 2 of 4
Case 4:18-cv-00247-ALM Document 205 Filed 08/19/20 Page 3 of 4 PageID #: 4563



      discovery, has been issued in a civil case between Mr. McGibney and Neal Rauhauser,

      a known associate of Defendant, in the 67th District Court in and for Tarrant County,

      Texas. Mr. Rauhauser is represented in that proceeding by Defendant’s counsel in this

      proceeding. In other words, Defendant is continuing to use the discovery processes of

      other cases to obtain discovery in this case, despite the fact that the discovery period

      has closed.

 8.   Sanctions for failure to obey a scheduling order are authorized by Fed. R. Civ. P.

      16(f)(1)(C), which authorized any sanction permitted by FRCP 37(b)(2)(A)(ii)-(vii).

               II.   FAILURE TO PROVIDE OR PERMIT DISCOVERY

 9.   Defendant has yet to make good faith responses to discovery in this case.

 10. Plaintiff attaches as Exhibit “2” a copy of Defendant’s amended response to Rule 26(a)

      disclosures; a document so repulsive that Plaintiff remains convinced that it was

      prepared by Defendant himself and not Mr. Dorrell.

 11. Plaintiff attaches as Exhibit “3” a copy of Defendant’s answers to interrogatories which

      were tendered after this Court granted Plaintiff’s motion compelling the same. One

      response to these interrogatories has since been amended, and it is attached as Exhibit

      “4”. Plaintiff has previously asserted, and continues to assert, that Defendant’s

      invocation of both a First and Fifth Amendment privilege in this case is in bad faith.

      See ECF 164. Defendant made similar responses to Plaintiff’s requests for production,

      which are attached hereto as Exhibit “5”

 12. Plaintiff renews his request for a hearing concerning the propriety of Defendant’s

      assertions of privilege or, if this Court is able to determine that such invocation of

      privilege was in bad faith without the necessity of a hearing, sanctions under Fed. R.




RESPONSE TO 12(b)(6) MOTION                                                     Page 3 of 4
Case 4:18-cv-00247-ALM Document 205 Filed 08/19/20 Page 4 of 4 PageID #: 4564



      Civ. P. 37(b)(2)(A) for failing to provide or permit discovery.

                            III. CONCLUSION AND PRAYER

 13. Plaintiff continues to take the position that the conduct complained of in this motion is

      attributable only to Defendant himself and is not attributable to any act, or failure to

      act, by defense counsel. Accordingly, Plaintiff seeks no sanctions against defense

      counsel or his firm. However, Plaintiff does ask this Court to consider a full range of

      sanctions against Defendant himself including, but not limited to, the striking of his

      answer and the entry of default.

 14. Plaintiff prays that this Honorable Court enter an order granting such sanctions as it

      deems just and appropriate under the circumstances, up to and including the striking of

      Defendant’s answer and entry of default.

                                                     Respectfully submitted,

                                                     /s/ Jason Lee Van Dyke
                                                     Jason L. Van Dyke
                                                     PO Box 2618
                                                     Decatur, TX 76234
                                                     P – (940) 305-9242
                                                     Email: jasonleevandyke@protonmail.com


                               CERTIFICATE OF SERVICE

 I certify that a true and correct copy of the foregoing was electronically filed on the
 CM/ECF System, which will automatically serve a Notice of Electronic Filing on Jeffrey
 Dorrell, Attorney for Defendant.

                                                     /s/ Jason Lee Van Dyke
                                                     JASON LEE VAN DYKE




REPLY TO RESPONSE                                                               Page 4 of 4
